Name: 2007/797/EC: Council Decision of 15Ã November 2007 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Economic Community and the Republic of Madagascar on fishing off the coast of Madagascar for the period from 1Ã January 2007 toÃ 31Ã December 2012
 Type: Decision
 Subject Matter: fisheries;  international affairs;  European construction;  Africa
 Date Published: 2007-12-17

 17.12.2007 EN Official Journal of the European Union L 331/3 COUNCIL DECISION of 15 November 2007 on the conclusion of the Agreement in the form of an Exchange of Letters on the provisional application of the amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Economic Community and the Republic of Madagascar on fishing off the coast of Madagascar for the period from 1 January 2007 to 31 December 2012 (2007/797/EC) THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty establishing the European Community, and in particular Article 37, in conjunction with Article 300(2), thereof, Having regard to the proposal from the Commission, Whereas: (1) The Community and the Republic of Madagascar have negotiated and initialled a Fisheries Partnership Agreement providing Community fishermen with fishing opportunities in the waters falling within the sovereignty of the Republic of Madagascar. (2) It is in the Communitys interest to approve that Agreement. (3) It is necessary to guarantee the pursuit of fishing activities from the date of expiry of the previous Protocol (1) until the date of entry into force of the Protocol setting out the fishing opportunities and financial contribution provided for in that Agreement. (4) The method for allocating the fishing opportunities among the Member States should be defined, HAS DECIDED AS FOLLOWS: Article 1 The Agreement in the form of an Exchange of Letters on the provisional application of the amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Economic Community and the Republic of Madagascar on fishing off the coast of Madagascar for the period from 1 January 2007 to 31 December 2012 is hereby approved on behalf of the Community. The text of the Agreement is attached to this Decision. Article 2 The Agreement shall apply provisionally from 1 January 2007. Article 3 The fishing opportunities set out in the Protocol to the Agreement shall be allocated among the Member States as follows: Fishing category Type of vessel Member State Licences or quota Tuna fishing Freezer tuna seiners Spain 23 France 19 Italy 1 Tuna fishing Surface longliners over 100 GT Spain 25 France 13 Portugal 7 United Kingdom 5 Tuna fishing Surface longliners of 100 GT or below France 26 Demersal fishing Exploratory line or bottom longline fishing France 5 If licence applications from these Member States do not cover all the fishing opportunities laid down by the Protocol, the Commission may take into consideration licence applications from any other Member State. Article 4 The Member States whose vessels fish under this Agreement shall notify the Commission of the quantities of each stock caught within Madagascars fishing zone in accordance with Commission Regulation (EC) No 500/2001 of 14 March 2001 laying down detailed rules for the application of Council Regulation (EEC) No 2847/93 on the monitoring of catches taken by Community fishing vessels in third country waters and on the high seas (2). Article 5 The President of the Council is hereby authorised to designate the persons empowered to sign the Agreement in order to bind the Community. Done at Brussels, 15 November 2007. For the Council The President M. L. RODRIGUES (1) Approved by Council Regulation (EC) No 555/2005 of 17 February 2005 (OJ L 94, 13.4.2005, p. 1). (2) OJ L 73, 15.3.2001, p. 8. AGREEMENT in the form of an Exchange of Letters on the provisional application of the amendments to the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Economic Community and the Republic of Madagascar on fishing off the coast of Madagascar for the period from 1 January 2007 to 31 December 2012 Sir, I am delighted that the Republic of Madagascar and European Community negotiators have been able to reach a consensus on amendments to the Protocol setting out the fishing opportunities and financial contribution and its Annexes. The negotiations held in Antananarivo on 15 and 16 March 2007 have enabled adjustments to be made to the fishing opportunities provided for in the Protocol signed on 21 June 2006. The amended Protocol having been signed by the two Parties on 16 March 2007, I would propose continuing in parallel the procedures for approval and ratification of the texts of the Agreement, the amended Protocol and its Annex and Appendices in accordance with the procedures in force in the Republic of Madagascar and the European Community and necessary to their entry into force. In order to avoid interrupting fishing activities by Community vessels in Malagasy waters, and referring to the Agreement and the Protocol initialled on 21 June 2006 and amended on 16 March 2007 and setting out the fishing opportunities and financial contribution from 1 January 2007 to 31 December 2012, I have the honour to inform you that the Government of the Republic of Madagascar is willing to apply this Agreement and this amended Protocol provisionally from 1 January 2007 pending their entry into force in accordance with Article 17 of the Agreement, provided that the European Community is prepared to do likewise. This is on the understanding that the first instalment of the financial contribution, laid down by Article 2 of the Protocol, must be paid before 31 December 2007. I should be grateful if you would confirm the agreement of the European Community to such a provisional application. Please accept, Sir, the assurance of my highest consideration. For the Government of the Republic of Madagascar Sir, I have the honour to acknowledge receipt of your letter of todays date which reads as follows: Sir, I am delighted that the Republic of Madagascar and European Community negotiators have been able to reach a consensus on amendments to the Protocol setting out the fishing opportunities and financial contribution and its Annexes. The negotiations held in Antananarivo on 15 and 16 March 2007 have enabled adjustments to be made to the fishing opportunities provided for in the Protocol signed on 21 June 2006. The amended Protocol having been signed by the two Parties on 16 March 2007, I would propose continuing in parallel the procedures for approval and ratification of the texts of the Agreement, the amended Protocol and its Annex and Appendices in accordance with the procedures in force in the Republic of Madagascar and the European Community and necessary to their entry into force. In order to avoid interrupting fishing activities by Community vessels in Malagasy waters, and referring to the Agreement and the Protocol initialled on 21 June 2006 and amended on 16 March 2007 and setting out the fishing opportunities and financial contribution from 1 January 2007 to 31 December 2012, I have the honour to inform you that the Government of the Republic of Madagascar is willing to apply this Agreement and this amended Protocol provisionally from 1 January 2007 pending their entry into force in accordance with Article 17 of the Agreement, provided that the European Community is prepared to do likewise. This is on the understanding that the first instalment of the financial contribution, laid down by Article 2 of the Protocol, must be paid before 31 December 2007. I should be grateful if you would confirm the agreement of the European Community to such a provisional application. I am pleased to confirm the agreement of the European Community to a provisional application. Please accept, Sir, the assurance of my highest consideration. For the European Community FISHERIES PARTNERSHIP AGREEMENT between the Republic of Madagascar and the European Community THE REPUBLIC OF MADAGASCAR, hereinafter referred to as Madagascar, and THE EUROPEAN COMMUNITY, hereinafter referred to as the Community, hereinafter referred to as the Parties, CONSIDERING the close working relationship between the Community and Madagascar, particularly in the context of the Cotonou Agreement, and their mutual desire to intensify that relationship, CONSIDERING the desire of the two Parties to promote the sustainable exploitation of fisheries resources by means of cooperation, HAVING REGARD TO the United Nations Convention on the Law of the Sea, DETERMINED to apply the decisions and recommendations of the Indian Ocean Tuna Commission, hereinafter referred to as IOTC, AWARE of the importance of the principles established by the Code of Conduct for Responsible Fisheries adopted at the FAO Conference in 1995, DETERMINED to cooperate, in their mutual interest, in promoting the introduction of responsible fisheries to ensure the long-term conservation and sustainable exploitation of marine living resources, CONVINCED that such cooperation must take the form of initiatives and measures which, whether taken jointly or separately, are complementary and ensure consistent policies and synergy of effort, INTENDING, to these ends, to commence a dialogue on the sectoral fisheries policy adopted by the Government of Madagascar and to identify the appropriate means of ensuring that this policy is effectively implemented and the need to strengthen the decentralised level in dialogue between the technical services on the one hand, and civil society and economic operators on the other, DESIROUS of establishing terms and conditions governing the fishing activities of Community vessels in Malagasy waters and Community support for the introduction of responsible fishing in those waters, RESOLVED to pursue closer economic cooperation in the fishing industry and related activities through the setting up and development of joint enterprises involving companies from both Parties, HEREBY AGREE AS FOLLOWS: Article 1 Scope This Agreement establishes the principles, rules and procedures governing:  economic, financial, technical and scientific cooperation in the fisheries sector with a view to promoting responsible fishing in Madagascars fishing zones to guarantee the conservation and sustainable exploitation of fisheries resources and develop Madagascars fisheries sector,  the conditions governing access by Community fishing vessels to Madagascars fishing zones,  cooperation on the arrangements for policing fisheries in Madagascars fishing zones with a view to ensuring that the above rules and conditions are complied with, that the measures for the conservation and management of fish stocks are effective and that illegal, undeclared and unregulated fishing is prevented,  partnerships between companies aimed at developing economic activities in the fisheries sector and related activities, in the common interest. Article 2 Definitions For the purposes of this Agreement: (a) Malagasy authorities means the Malagasy Government represented by its Ministry responsible for fisheries; (b) Community authorities means the European Commission; (c) Madagascars fishing zone means the waters over which, as regards fisheries, Madagascar has sovereignty or jurisdiction; (d) fishing vessel means any vessel equipped for commercial exploitation of living aquatic resources; (e) support vessel means any vessel providing assistance to fishing vessels with the installation and surveillance of fish aggregating devices; (f) Community vessel means a fishing vessel flying the flag of a Member State of the Community and registered in the Community; (g) Joint Committee means a committee made up of representatives of the Community and Madagascar, as specified in Article 9 of this Agreement; (h) transhipment means the transfer in or off the port of some or all of the catch from one fishing vessel to another vessel; (i) unusual circumstances means circumstances, other than natural phenomena, which are beyond the reasonable control of one of the Parties and are such as to prevent fishing activities in Malagasy waters; (j) ACP seamen means any seamen who are nationals of a non-European signatory to the Cotonou Agreement. To this end, a Malagasy seaman is an ACP seaman. Article 3 Principles and objectives underlying the implementation of this Agreement 1. The Parties hereby undertake to promote responsible fishing in Madagascars fishing zones on the basis of the principles of non-discrimination between the different fleets fishing in those waters, without prejudice to the agreements concluded between developing countries within a geographical region, including reciprocal fisheries agreements. 2. The Parties shall cooperate with a view to implementing a sectoral fisheries policy adopted by the Malagasy Government and to that end shall initiate a policy dialogue on the necessary reforms. They shall consult with a view to adopting potential measures in this area. 3. The Parties shall also cooperate in carrying out ex ante, ongoing and ex post evaluations, both jointly and unilaterally, of measures, programmes and actions implemented on the basis of this Agreement. 4. The Parties hereby undertake to ensure that this Agreement is implemented in accordance with the principles of good economic and social governance, respecting the state of fish stocks. 5. In particular, the employment of ACP seamen on board Community vessels shall be governed by the International Labour Organisation (ILO) Declaration on Fundamental Principles and Rights at Work, which shall apply as of right to the corresponding contracts and general terms of employment. This concerns in particular the freedom of association and the effective recognition of the right to collective bargaining, and the elimination of discrimination in respect of employment and occupation. Article 4 Scientific cooperation 1. During the period covered by this Agreement, the Community and Madagascar shall jointly monitor the evolution of resources in Madagascars fishing zone. 2. The two Parties, on the basis of the recommendations and resolutions adopted within the Indian Ocean Tuna Commission (IOTC), and in the light of the best available scientific advice, shall consult each other within the Joint Committee provided for in Article 9 of the Agreement and adopt, where appropriate after a scientific meeting and by mutual agreement, measures to ensure the sustainable management of fisheries resources affecting the activities of Community vessels. 3. The Parties undertake to consult one other, either directly, including at subregional level, or within the international organisations concerned, to ensure the management and conservation of living resources in the Indian Ocean, and to cooperate in the relevant scientific research. Article 5 Access by Community vessels to fisheries in Malagasy waters 1. Madagascar undertakes to authorise Community vessels to engage in fishing activities in its fishing zone in accordance with this Agreement, including the Protocol and Annex thereto. 2. The fishing activities governed by this Agreement shall be subject to the laws and regulations in force in Madagascar. The Malagasy authorities shall notify the Commission of any amendments to that legislation. 3. Madagascar shall take all the appropriate steps required for the effective application of the fisheries monitoring provisions in the Protocol. Community vessels shall cooperate with the Malagasy authorities responsible for carrying out such monitoring. 4. The Community undertakes to take all the appropriate steps required to ensure that its vessels comply with this Agreement and the legislation governing fisheries in the waters over which Madagascar has jurisdiction. Article 6 Licences 1. Community vessels may fish in Madagascars fishing zone only if they are in possession of a valid fishing licence issued by Madagascar under this Agreement and the Protocol hereto. 2. The procedure for obtaining a fishing licence for a vessel, the taxes applicable and the method of payment to be used by shipowners shall be as set out in the Annex to the Protocol. Article 7 Financial contribution 1. The Community shall grant Madagascar a financial contribution in accordance with the terms and conditions laid down in the Protocol and Annexes. This single contribution shall be based on two elements, namely: (a) access by Community vessels to Malagasy waters and fisheries resources; and (b) the Communitys financial support for promoting responsible fishing and the sustainable exploitation of fisheries resources in Malagasy waters. 2. The element of the financial contribution referred to in paragraph 1(b) above shall be determined in the light of objectives identified by common accord between the Parties in accordance with the Protocol, to be achieved in the context of the sectoral fisheries policy drawn up by the Malagasy Government and an annual and multiannual programme for its implementation. 3. The financial contribution granted by the Community shall be paid each year in accordance with the Protocol and subject to this Agreement and the Protocol in the event of any change to the amount of the contribution as a result of: (a) unusual circumstances; (b) a reduction in the fishing opportunities granted to Community vessels, made by mutual agreement for the purposes of managing the stocks concerned, where this is considered necessary for the conservation and sustainable exploitation of resources on the basis of the best available scientific advice; (c) an increase in the fishing opportunities granted to Community vessels, made by mutual agreement between the Parties where the best available scientific advice concurs that the state of resources so permits; (d) a reassessment of the terms of financial support for implementing a sectoral fisheries policy in Madagascar, where this is warranted by the results of the annual and multiannual programming observed by both Parties; (e) termination of this Agreement under Article 13; (f) suspension of the application of this Agreement under Article 12. Article 8 Promoting cooperation among economic operators and civil society 1. The Parties shall encourage economic, scientific and technical cooperation in the fisheries sector and related sectors. They shall consult one another with a view to coordinating the different measures that might be taken to this end. 2. The Parties undertake to promote exchanges of information on fishing techniques and gear, preservation methods and the industrial processing of fisheries products. 3. The Parties shall endeavour to create conditions favourable to the promotion of relations between their enterprises in the technical, economic and commercial spheres, by encouraging the establishment of an environment favourable to the development of business and investment. 4. The Parties shall encourage, in particular, the setting-up of joint enterprises in their mutual interest which shall systematically comply with Malagasy and Community legislation. Article 9 Joint Committee 1. A Joint Committee shall be set up to monitor the application of this Agreement. The Joint Committee shall perform the following functions: (a) monitoring the performance, interpretation and application of this Agreement and, in particular, the definition of the annual and multiannual programming referred to in Article 7(2) and evaluation of its implementation; (b) providing the necessary liaison for matters of mutual interest relating to fisheries; (c) acting as a forum for the amicable settlement of any disputes regarding the interpretation or application of the Agreement; (d) reassessing, where necessary, the level of fishing opportunities and, consequently, of the financial contribution; (e) any other function which the Parties decide on by mutual agreement. 2. The Joint Committee shall meet at least once a year, alternately in Madagascar and in the Community, and shall be chaired by the Party hosting the meeting. It shall hold a special meeting at the request of either of the Parties. Article 10 Geographical area to which the Agreement applies This Agreement shall apply, on the one hand, to the territories in which the Treaty establishing the European Community applies, under the conditions laid down in that Treaty, and, on the other, to the territory of Madagascar. Article 11 Duration This Agreement shall apply for six years from the date of its entry into force; it shall be tacitly renewed for additional periods of six years, unless notice of termination is given in accordance with Article 13. Article 12 Suspension 1. Application of this Agreement may be suspended at the initiative of one of the Parties in the event of a serious disagreement as to the application of provisions laid down in the Agreement. Suspension of application of the Agreement shall require the interested Party to notify its intention in writing at least three months before the date on which suspension is due to take effect. On receipt of this notification, the Parties shall enter into consultations with a view to resolving their differences amicably. 2. Payment of the financial contribution referred to in Article 7 shall be reduced proportionately and pro rata temporis, according to the duration of the suspension. Article 13 Termination 1. This Agreement may be terminated by either Party in the event of unusual circumstances such as the degradation of the stocks concerned, the discovery of a reduced level of exploitation of the fishing opportunities granted to Community vessels, or failure to comply with undertakings made by the Parties with regard to combating illegal, unreported and unregulated fishing. 2. The Party concerned shall notify the other Party in writing of its intention to withdraw from the Agreement at least six months before the date of expiry of the initial period or each additional period. 3. Dispatch of the notification referred to in the previous paragraph shall open consultations by the Parties. 4. Payment of the financial contribution referred to in Article 7 for the year in which the termination takes effect shall be reduced proportionately and pro rata temporis. Article 14 Protocol and Annex The Protocol and the Annex shall form an integral part of this Agreement. Article 15 National law The activities of Community vessels operating in Malagasy waters shall be governed by the applicable law in Madagascar, unless otherwise provided in the Agreement, this Protocol and the Annex and Appendices hereto. Article 16 Repeal On the date of its entry into force, this Agreement repeals and replaces the Agreement between the European Community and the Democratic Republic of Madagascar on fishing off the coast of Madagascar which entered into force on 28 January 1986. Article 17 Entry into force This Agreement, drawn up in duplicate in the Czech, Estonian, Danish, Dutch, English, Finnish, French, German, Greek, Hungarian, Italian, Latvian, Lithuanian, Maltese, Polish, Portuguese, Slovak, Slovenian, Spanish and Swedish languages, each of these texts being equally authentic, shall enter into force on the date on which the Parties notify each other in writing that they have completed the necessary internal procedures to that end. PROTOCOL setting out the fishing opportunities and financial contribution provided for in the Agreement between the European Community and the Republic of Madagascar on fishing off the coast of Madagascar for the period from 1 January 2007 to 31 December 2012 Article 1 Period of application and fishing opportunities 1. For a period of six years from 1 January 2007, the fishing opportunities granted under Article 5 of the Agreement shall be as follows:  highly migratory species (species listed in Annex 1 to the 1982 United Nations Convention):  freezer tuna seiners: 43 vessels,  surface longliners over 100 GT: 50 (1) vessels,  surface longliners of 100 GT or below: 26 vessels,  demersal species: five vessels for exploratory line or bottom longline fishing. 2. Paragraph 1 shall apply subject to Articles 4 and 5 of this Protocol. 3. Vessels flying the flag of a Member State of the European Community may fish in Madagascars fishing zone only if they are in possession of a valid fishing licence issued by Madagascar under this Protocol in accordance with the Annex hereto. Article 2 Financial contribution  Methods of payment 1. The financial contribution referred to in Article 7 of the Agreement shall comprise, for the period referred to in Article 1, an annual amount of EUR 864 500 equivalent to a reference tonnage of 13 300 tonnes per year and a specific amount of EUR 332 500 per year for the support and implementation of Madagascars sectoral fisheries policy. This specific amount shall be an integral part of the single financial contribution defined in Article 7 of the Agreement. 2. Paragraph 1 shall apply subject to Articles 4, 5, 6 and 7 of this Protocol. 3. The Community shall pay the total amount referred to in paragraph 1, i.e. EUR 1 197 000, each year during the period of application of this Protocol. 4. If the overall quantity of catches by Community vessels in Malagasy waters exceeds the reference tonnage, the amount of the annual financial contribution shall be increased by EUR 65 for each additional tonne caught. However, the total annual amount paid by the Community shall not be more than twice the amount indicated in paragraph 3 (EUR 2 394 000). Where the quantities caught by Community vessels exceed the quantities corresponding to twice the total annual amount, the amount due for the quantity exceeding that limit shall be paid the following year. 5. Payment of the financial contribution referred to in paragraph 1 shall be made no later than 31 December 2007 for the first year and no later than 28 February 2008, 2009, 2010, 2011 and 2012 for the following years. 6. Subject to Article 7, the Malagasy authorities shall have full discretion regarding the use to which this financial contribution is put. 7. The financial contribution shall be paid into a Public Treasury account opened at the Banque Centrale de Madagascar. The account reference is as follows: Agence Comptable Centrale du TrÃ ©sor Public with the Banque Centrale de Madagascar Antaninarenina  Antananarivo  Madagascar  account No: 213 101 000 125 TP EUR. Article 3 Cooperation on responsible fishing  Scientific cooperation 1. The Parties hereby undertake to promote responsible fishing in Malagasy waters on the basis of the principles of non-discrimination between the different fleets fishing in those waters. 2. During the period covered by this Protocol, the Community and the Malagasy authorities shall endeavour to monitor the evolution of resources in Madagascars fishing zone. 3. The Parties undertake to promote cooperation at subregional level on responsible fishing and, in particular, within the Indian Ocean Tuna Commission (IOTC) and the Indian Ocean Commission (IOC). 4. In accordance with Article 4 of the Agreement and on the basis of the recommendations and resolutions adopted within the Indian Ocean Tuna Commission, and in the light of the best available scientific advice, the Parties shall consult each other within the Joint Committee provided for in Article 9 of the Agreement and adopt, where appropriate after a scientific meeting possibly at subregional level, and by mutual agreement, measures to ensure the sustainable management of fisheries resources affecting the activities of Community vessels. Article 4 Review of fishing opportunities by mutual agreement 1. The fishing opportunities referred to in Article 1 may be increased by mutual agreement provided that the conclusions of the scientific meeting referred to in Article 3(4) confirm that such an increase will not endanger the sustainable management of Madagascars resources. In this case the financial contribution referred to in Article 2(1) shall be increased proportionately and pro rata temporis. However, the total amount of the financial contribution paid by the European Community in respect of the reference tonnage shall not be more than twice the amount of the financial contribution referred to in Article 2(1). Where the quantities caught annually by Community vessels are more than twice 13 300 tonnes (i.e. 26 600 tonnes), the amount due for the quantity exceeding that limit shall be paid the following year. 2. Conversely, if the Parties agree to adopt a reduction in the fishing opportunities provided for in Article 1, the financial contribution shall be reduced proportionately and pro rata temporis. 3. The allocation of the fishing opportunities among different categories of vessels may also be reviewed, following consultations and by mutual agreement between the Parties, provided that any changes comply with recommendations made by the scientific meeting referred to in Article 3(4) regarding the management of stocks liable to be affected by such redistribution. The Parties shall agree on the corresponding adjustment of the financial contribution where the redistribution of fishing opportunities so warrants. Article 5 New and exploratory fishing opportunities 1. Should Community vessels be interested in fishing activities which are not indicated in Article 1, the Community shall consult Madagascar in order to seek authorisation for these new activities. Where appropriate, the Parties shall agree on the conditions applicable to these new fishing opportunities and, if necessary, make amendments to this Protocol and to the Annex hereto. 2. The Parties may carry out exploratory fishing trips in Madagascars fishing zones, subject to an opinion by the scientific meeting provided for in Article 3(4). To this end, they shall hold consultations whenever one of the Parties so requests and determine, on a case-by-case basis, relevant new resources, conditions and other parameters. 3. The two Parties shall carry out exploratory fishing activities in accordance with scientific and administrative parameters adopted by mutual agreement. The authorisations for exploratory fishing shall be granted for test purposes, for a maximum of two six-month trips, from the date decided by mutual agreement between the two Parties. 4. Where the Parties conclude that the exploratory fishing trips have produced positive results, while preserving ecosystems and conserving living marine resources, new fishing opportunities may be awarded to Community vessels following the consultation procedure provided for in Article 4 of this Protocol and until the expiry of the Protocol and in accordance with the allowable effort. The financial contribution will be increased as a result. Article 6 Suspension and review of the payment of the financial contribution in the event of unusual circumstances 1. Where unusual circumstances, other than natural phenomena, prevent fishing activities in Madagascars exclusive economic zone (EEZ), the European Community may suspend payment of the financial contribution provided for in Article 2(1). The suspension decision shall be taken following consultations between the two Parties within a period of two months following the request of one of the Parties, and provided that the Community has paid in full any amounts due at the time of suspension. 2. Payment of the financial contribution shall resume as soon as the Parties find, by mutual agreement following consultations, that the circumstances preventing fishing activities are no longer present and/or that the situation allows a resumption of fishing activities. 3. Where the validity of the licences granted to Community vessels is suspended along with the payment of the financial contribution, it shall be extended by a period equal to the period during which fishing activities were suspended. Article 7 Promotion of responsible fishing in Malagasy waters 1. 80 % of the total amount of the financial contribution fixed in Article 2 and of fees paid by shipowners shall be allocated each year to the support and implementation of initiatives taken in the context of the sectoral fisheries policy drawn up by the Malagasy Government. Madagascar shall manage the corresponding amount following the identification by mutual agreement between the two Parties, in accordance with the current priorities of Madagascars fisheries policy for ensuring sustainable and responsible management of the sector, of the objectives to be attained and the annual and multiannual programming required to attain them, pursuant to paragraph 2 below. 2. On a proposal from Madagascar and for the purposes of implementing the preceding paragraph, as soon as this Protocol enters into force and no later than three months after that date, the Community and Madagascar shall agree, within the Joint Committee provided for in Article 9 of the Agreement, on a multiannual sectoral programme and detailed implementing rules covering, in particular: (a) annual and multiannual guidelines for using the percentage of the financial contribution referred to in paragraph 1 and its specific amounts for the initiatives to be carried out each year; (b) the objectives, both annual and multiannual, to be achieved with a view to promoting responsible fishing and sustainable fisheries, taking account of the priorities expressed by Madagascar in its national fisheries policy and other policies relating to or having an impact on the introduction of responsible fishing and sustainable fisheries; (c) criteria and procedures for evaluating the results obtained each year. 3. Any proposed amendments to the multiannual sectoral programme or of the use of the specific amounts for the initiatives to be carried out each year must be approved by both Parties within the Joint Committee. 4. Each year, Madagascar shall allocate the share corresponding to the percentage referred to in paragraph 1 with a view to implementing the multiannual programme. For the first year of application of the Protocol, that allocation must be notified to the Community at the time when the multiannual sectoral programme is approved within the Joint Committee. For each year of application of the Protocol thereafter, Madagascar shall notify the Community of the allocation no later than 1 September of the previous year. 5. Where the annual evaluation of the progress made in implementing the multiannual sectoral programme so warrants, the European Community may ask for the amount for the support and implementation of Madagascars sectoral fisheries policy within the financial contribution referred to in Article 2(1) of this Protocol to be readjusted with a view to bringing the actual amount of financial resources allocated to implementation of the programme into line with its results. Article 8 Disputes  suspension of application of the Protocol 1. Any dispute between the Parties over the interpretation of this Protocol or its application shall be the subject of consultations between the Parties within the Joint Committee provided for in Article 9 of the Agreement, in a special meeting if necessary. 2. Without prejudice to Article 9, application of the Protocol may be suspended at the initiative of one Party if the dispute between the two Parties is deemed to be serious and if the consultations held within the Joint Committee under paragraph 1 have not resulted in an amicable settlement. 3. Suspension of application of the Protocol shall require the interested Party to notify its intention in writing at least three months before the date on which suspension is due to take effect. 4. In the event of suspension, the Parties shall continue to consult with a view to finding an amicable settlement to their dispute. As soon as an amicable settlement is reached, application of the Protocol shall resume and the amount of the financial contribution shall be reduced proportionately and pro rata temporis according to the period during which application of the Protocol was suspended. Article 9 Suspension of application of the Protocol on grounds of non-payment Subject to Article 6, if the Community fails to make the payments provided for in Article 2, application of this Protocol may be suspended on the following terms: (a) the competent Malagasy authorities shall notify the European Commission of the non-payment. The latter shall carry out the requisite checks and, where necessary, transmit the payment within no more than 60 working days of the date of receipt of the notification; (b) if no payment is made and non-payment is not adequately justified within the period provided for in Article 2(5) of this Protocol, the competent Malagasy authorities shall be entitled to suspend application of the Protocol. They shall inform the European Commission of such action forthwith; (c) application of the Protocol shall resume as soon as the payment concerned has been made. Article 10 National law The activities of Community vessels operating in Malagasy waters shall be governed by the applicable law in Madagascar, unless otherwise provided in the Agreement, this Protocol and the Annex and Appendices hereto. Article 11 Repeal The Annex to the Agreement between the European Economic Community and the Republic of Madagascar on fishing off the coast of Madagascar is hereby repealed and replaced by the Annex to this Protocol. Article 12 Entry into force 1. This Protocol with its Annex shall enter into force on the date on which the Parties notify each other of the completion of the procedures necessary for that purpose. 2. They will apply with effect from 1 January 2007. (1) The licences for vessels over 100 GT may also be used for vessels of 100 GT or below. However, the standard amounts provided for in point 3 of Section 2 of Chapter 1 of the Annex shall be those corresponding to the tonnage of the vessel. PROTOCOL (VMS) setting out the provisions applicable to satellite monitoring of Community fishing vessels operating in Madagascars EEZ 1. The provisions of this Protocol supplement the Protocol setting out the fishing opportunities and financial contribution provided for in the Fisheries Partnership Agreement between the European Community and the Republic of Madagascar on fishing off the coast of Madagascar for the period from 1 January 2007 to 31 December 2012 and apply in accordance with point 5 of Chapter VIII  Monitoring in the Annex thereto. 2. All fishing vessels with an overall length exceeding 15 metres operating under the Fisheries Agreement between the European Community and Madagascar shall be monitored by satellite when fishing in Madagascars EEZ. For the purposes of the satellite monitoring, the Malagasy authorities shall communicate to the Community party the latitude and longitude coordinates of Madagascars EEZ. The Malagasy authorities shall transmit this information in electronic form, expressed in decimal degrees (WGS 84). 3. The Parties shall exchange information on X.25 addresses and the specifications for electronic data transmission between their Control Centres in accordance with points 5 and 7. Such information shall include the following where they exist: names, telephone, telex and fax numbers, and e-mail addresses (Internet or X.400) which may be used for general communications between Control Centres. 4. The position of vessels shall be determined with a margin of error of less than 500 metres and a confidence interval of 99 %. 5. When a vessel which is fishing under the Agreement and is the subject of satellite monitoring pursuant to Community legislation enters Madagascars EEZ, the subsequent position reports (vessel identification, longitude, latitude, course and speed) shall be transmitted immediately by the Control Centre of the flag State to Madagascars Fisheries Monitoring Centre (FMC) at intervals of no more than three hours. The messages concerned shall be identified as position reports. 6. The messages specified in point 5 shall be transmitted electronically in X.25 format, or any other secure protocol. They shall be communicated in real time in the format set out in Table II. 7. Where the continuous satellite monitoring equipment installed on board a fishing vessel develops a technical fault or breaks down, the skipper of the vessel shall transmit the information specified in point 5 to the Control Centre of the flag State and Madagascars FMC in good time. It will be necessary in those circumstances to send a global position report at 06:00, 12:00 and 18:00 Madagascar time. This global position report shall include the position reports as recorded by the skipper of the vessel on a three-hourly basis in accordance with the requirements laid down in point 5. The Control Centre of the flag State shall send these messages to Madagascars FMC. The faulty equipment shall be repaired or replaced within a period of not more than one month. After this deadline, the vessel in question must leave Madagascars EEZ. 8. The Control Centres of the flag States shall monitor the movements of their vessels in Malagasy waters. If the vessels are not being monitored in accordance with the conditions laid down, Madagascars FMC shall be informed by the FMC of the flag State as soon as this is discovered and the procedure laid down in point 7 shall be applicable. 9. If Madagascars FMC establishes that the flag State is not transmitting the information specified in point 5, the competent European Commission departments shall be informed immediately. 10. The monitoring data communicated to the other party in accordance with these provisions is intended solely for the purposes of the Malagasy authorities in controlling and monitoring the Community fleet fishing under the Fisheries Agreement between the European Community and Madagascar. Such data may not under any circumstances be communicated to other parties. 11. The satellite-monitoring system software and hardware components shall be reliable and shall not permit the input or output of false positions or be capable of being manually overridden. The system shall be fully automatic and operational at all times regardless of environmental and weather conditions. Destroying, damaging, rendering inoperative or tampering with the satellite-monitoring system shall be prohibited. Skippers shall ensure that:  data are not altered in any way,  the antenna or antennas connected to the satellite-monitoring equipment are not obstructed,  the power supply of the satellite-monitoring equipment is not interrupted, and  the satellite-monitoring equipment is not removed from the vessel. 12. The Parties agree to exchange upon request information on the equipment used for satellite monitoring, in order to ensure that each piece of equipment is fully compatible with the requirements of the other Party for the purposes of these provisions. 13. Any dispute over the interpretation or application of these provisions shall be the subject of consultation between the Parties within the Joint Committee provided for in Article 9 of the Agreement. 14. The Parties agree to review these provisions, as appropriate. Communication of VMS messages to Madagascar Position report Data Element Code Mandatory/Optional Comments Start record SR M System detail  indicates start of record Recipient AD M Message detail  recipient. Alpha 3 ISO country code From FR M Message detail  sender. Alpha 3 ISO country code Flag State FS O Type of message TM M Message detail  Message type POS Radio call sign RC M Vessel detail  international radio call sign of vessel Contracting party internal reference number IR O Unique contracting party number (flag State ISO-3 code followed by number) External registration number XR M Vessel detail  number marked on side of vessel Latitude LA M Vessel position detail  position in degrees and minutes N/S DDMM (WGS-84) Longitude L M Vessel position detail  position in degrees and minutes E/W DDMM (WGS-84) Course C M Vessel course 360 ° scale Speed SP M Vessel speed in tenths of knots Date DA M Vessel position detail  date of record of UTC position (YYYYMMDD) Time TI M Vessel position detail  time of record of UTC position (HHMM) End record ER M System detail  indicates end of record Character set: ISO 8859.1 Each data transmission is structured as follows:  a double slash (//) and field code indicate the start of the message,  a single slash (/) separates the field code and the data. Optional data elements have to be inserted between the start and end of the record. COORDINATES OF MADAGASCARS FMC Name of FMC: Centre de Surveillance des PÃ ªches (CSP) CSP Tel.: 00 261 20 22 404 10 CSP Fax: 00 261 20 22 490 14 CSP E-mail: csp-mprh@blueline.mg DPRH Tel. and Fax: Direction de la pÃ ªche et des ressources halieutiques (DPRH) 00 261 20 22 409 00 DPRH E-mail: mamy.andriantsoa@wanadoo.mg Address X25 = 134 164 784 14 from FMC-FRANCE 208 034 164 784 14 from FMC-Spain, FMC-Portugal, FMC-Italy Model declaration of entries/exits: